 In the Matter of THE AMERICAN ROLLING MILL COMPANYandPAT-TERN MAKERS' LEAGUE OF N. A., AFFILIATED WITH AMERICAN FEDERA-TION OF LABORIn the Matter of THE AMERICAN ROLLING MILL COMPANYandARMCOEMPLOYEES INDEPENDENT FEDERATION, INC.Cases Nos. 9-R-1093 and 9-R-1170, respectively.-Decided March2, 1944Mr. Thomas E. Shroyer,for the Board.Frost & Jacobs, by Messrs. Cornelius J. PetzholdandCliffordW.Elliott,of Cincinnati, Ohio, for the Company.Mr. C. D. Madigan,of Cleveland, Ohio, for the P. M. LMr. Henderson Estes,of Middletown, Ohio, for the Independent.Mr. Philip M. Curran,of Pittsburgh, Pa., andMr. R. W. Light.of Middletown, Ohio, for the U. S. A.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by Pattern Makers' League of N. A.,affiliatedwith American Federation of Labor, herein called theP.M. L., and by A'°mco Employees Independent Federation, Inc.,herein called the Independent, each alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe American Rolling Mill Company,' Middletown, Ohio, hereincalled the Company, the National Labor Relations Board consoli-dated the cases and provided for an appropriate hearing upon duenotice before Earl S. Bellman, Trial Examil^er. Said hearing washeld at Middletown, Ohio, on December 1, 1943. The Company, theP.M. L., the Independent, and United Steelworkers of America,CIO, herein called the U. S. A., appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.Therulings of the Trial Examiner made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.' In the formal papers of these proceedings,the name of the Company appears variouslyas "The American Rolling Mills"and "The American Rolling Mill Co."Its name appearsin the caption and in the body of this decision as it was amended at the hearing.55 N. L. R. B., No. 40.231 232DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYThe American' Rolling Mill Company, an Ohio corporation, isengaged in the business of producing iron and steel and manufactur-ing iron and steel products. It operates several plants, including asteelmill and it fabricating plant in Middletown, Ohio, which arealone involved in this proceeding.The Middletown plants annuallyuse raw materials valued in excess of $5,000,000, of which approxi-mately 75 percent is shipped to the plants from points outside theState of Ohio.The plants annuallymanufactureproducts havinga value in excess of $10,000,000, of which approximately 75 percentis shipped to points outside the State of Ohio.H. THE ORGANIZATIONS INVOLVEDArmco Employees Independent Federation, Inc., is an unaffiliatedlabor organization admitting to membership employees of theCompany.Pattern Makers' League of N. A. is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.United Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THEQUESTIONSCONCERNING REPRESENTATIONThe Independent and the P. M. L. informed the Company of theirrespective claims to represent certain of the Company's employees.The Company advised each of them, in effect, that it would not recog-nize any labor organization as the exclusive collective bargainingrepresentative of its employees unless and until such organizationhad been certified by the Board.A statement of a. Field Examiner of the Board, introduced into evi-dence at the hearing, and a statement of the Trial Examiner made atthe hearing, have been summarized in a table in the footnote below22See tablebelow:.Type of UnitPattern makers ----------------------------------Productionand maintenance--- - - - - _ _ -- - _ _ - _ -No.Employeesin Unit93, 713P.M.L.6------------Cards in UnitInd.1, 383U. S. A.1, 989'*This figure is: based upon a spot-check comparison of 1 out of every 10 cards submitted by theU. S. A. THE AMERICAN ROLLING MILL COMPANY233These statements indicate that each of thelabor organizations repre-sents a substantial number of employees in the unit it alleges to beappropriate.We find thatquestions affecting commercehavearisen concerningthe representation of employeesof the Company,within the mean-ing;ofSection 9. (c) andSection2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSA. The contentions of the partiesAs brought out at the hearing, the Independent seeks a unit ofallproduction and maintenance employees in the Fabricating Di-vision and the Middletown Division (steel mill) of the Company,including weighmen, recorders, scrap yard men, and river pump men,but excluding all wood and metal pattern makers and pattern makerapprentices, plant-protection employees, the weighmaster, timekeep-ers, premium checkers, employees in the first aid and medical departments, salaried employees in the metallurgical department,all em-ployees in the home office and in the main office of each Division, allsalaried employees not directly connected with production and main-tenance, foremen, assistant foremen, chief mill clerks, and all othersupervisory employees with authority to hire and discharge.The U. S. A. likewise seeks a unit of production and maintenanceemployees, but is in disagreement with the Independent as to theinclusion of certain categories of employees, which are discussed indetail in subsectionE, infra.The Company declined to take any position on the appropriateunit, but indicated that it had no objection to the inclusion of em-ployees of the steel mill and of the fabricating plant in a single unit.The P. M. L. requests a separate unit of all wood and metal pat-ternmakers and their apprentices employed in the FabricatingDivision of the Company, excluding the shop foreman.B. The Company's plantsThe Company has four steel mills located. respectively in Butler,Pennsylvania, Zanesville, Ohio, Ashland, Kentucky, and Middletown,Ohio.In addition to the four steel mills, the Company operates afabricating plant in Middletown.As indicated heretofore, this plantand the Middletown steel mill are alone involved in this proceeding.All the mills produce iron and steel plates, some of which are sent tothe fabricating plant which manufactures iron and steel products.The Middletown mill supplies the bulk of the plates to the fabricat-ing plant. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Middletown mill is approximately 11/2 miles from the fabricat-ing plant.Although under separate management, employees of thetwo plants have relatively the same skills, are paid similar wages,and are carried on the same pay roll.Temporary interchange of em-ployees is. frequent.C. The history of collective bargainingThere has been no collective bargaining in the Middletown plantsother than on the basis of an employee representation plan whichthe Company has had in effect since 1933.On June 8, 1943, the In-dependent filed a petition in Case No., 9-R-1103, seeking a unit inthe Fabricating Division only.The ActingRegionalDirector re-fused to order a hearing on the ground that the unit proposed was in-appropriate because it did not include employees of the Middletownsteelmill.At the Ashland plant, subsequent to March 1, 1943, the U. S. A.won a consent election in which the following unit was specified:all production and maintenance employees, excluding foremen, as-sistant foremen, watchmen, office and salaried employees, employeesin the first aid and medical departments, and salaried employees inthe metallurgical department.At the Butler plant subsequent to July 15, 1943, the U. S. A. losta consent election in which the following unit was specified : allproduction and maintenance employees, including the scrap yard, butexcluding foremen,assistantforemen, watchmen, office and salariedemployees,3 employees of the first aid and medical departments,salaried employees in the metallurgical department, and plant-protec-tion employees.following unit to be appropriate, there being no dispute betweenthe parties to the proceeding : 4 all production and maintenance em-ployees,excludingwatchmen, plant guards, office and salariedemployees, employees in the first aid and medical departments,salaried employees in the metallurgical. departments, foremen,assist-ant foremen, and other supervisory employees.D. The pattern makersThe pattern makers are employed in a shop connected with theCompany's foundry, which in turn is part of the Fabricating Divi-sion.There are seven pattern makers, two apprentices, and a fore-man. In addition, one carpenter, four pattern carriers and two'The Company and the U. S. A. later agreed to excludemill clerks under this designa-tion,but to include recorders.'Matter ofAmerican RollingMillCompany,51 N. L. R. B. 391. 235helpers work,.in i the shop.The P.. M: L., does not intend, to. bargainfor the latter seven employees.The record, contains ample testimonyindicating the,high degree of skill possessed by the pattern. makers,and the adherende of the P. M. L. to strict craft lines in its collectivebargaining relations with other companies. It is, thus clear -that theCompany's pattern makers and their apprentices are members of anidentifiable skilled craft.-wood and metal. pattern makers and their apprentices.The In-dependent does not desirerto represent these; employees, and theU. S. A., while - contending' that' they should ' be' included in theproduction and maintenance unit, does not desire' to; appear on anyballotwhere the pattern makers would be given the opportunityWe shall, therefore, treat the P. M. L.- as the only labor organizationhaving a substantial'interest in the pattern makers., ^ Such being thecase;, and in view of their identity as a craft, group, we find that allwood and metal pattern makers and their apprentices employed bythe Company in its fabricating plant at Middletown, Ohio, excludingcarpenters, pattern carriers; helpers, the shop foreman, and all othersupervisory ^ employees with authority to hire, promote, discharge,discipline, or:otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate, forthe purposes' of collective bargaining within the meaning of Section9 (b) of the Act.,E.The remaining production and maintena?we employees.As has been indicated, the Independent and the U. S., A.' are notin agreement on the inclusion of several categories of employees inthe production and maintenance unit.The categories in dispute areset forth below.,, In each instance, the Independent desires the in-clusion ;of the employees concerned, whereas the U. S. A. contendsthat they should be excluded..Mill clerks and jwtior; mill clerks;'.of whom there are about 100,comprise 2 classifications of employees who maintain production records in the fabricating plant, and in the steel mill.Some work en-tirely in the 25 plant offices; others are stationed entirely in,productiondepartments ; , and still others work both in the plant,offices and theplant itself.When in the plant, they come under the supervision ofproduction foremen; in the plant offices, they come under-the supervi-sion of a senior mill clerk, a chief mill clerk, or a department super-intendent.All are hourly paid,, and are listed on ' the_ productionpay roll..l.In itsbrief, the U. S A stated that it'was'willing to include theseemployees in theunit. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDThe above facts indicate that the mill clerks and junior mill clerksare plant clerical employees who are in constant contact with the pro-duction employees, and are subject to much the same working condi-tions.We find, therefore, that they have interests in common with theproduction and maintenance employees, and we shall include them inthe unit.Schedule clerksare salaried employees who, in each plant, aid inmaintaining plant schedules by first posting schedules throughout theplant and then checking through the plant and reporting' deviationsfrom the posted schedules.All but one are responsible to the produc-tion supervisor.We shall include them in the unit for the same reasonwe includedmillclerks and junior mill clerks.Order dispatchersare salaried employees who act as expediters ineach plant.They see that material flows through the plants as sched-uled and is shipped out on time.Approximately 80 to. 90 percent oftheir time is spent in production departments.They are also respon-sible to the production supervisor.These facts indicate that the workof the order dispatchers is closely associated with that of the scheduleclerks whom we have included in the unit.We find that order dis-patchers should be included in the unit for the same reasons.Salaried fuel men:The Company employs two salaried fuel men,both of whom are responsible to the production superintendent.Oneworks in the open hearth furnace department where he is responsiblefor fuel oil inventories and, the proper functioning of the oil burningequipment.The other is in the processing department where he hassimilar duties.We find that the salaried fuel men are maintenanceemployees, and we shall include them in the unit.Salaried inspectors:The Company has two salaried inspectors, bothof whom report to the chief inspector, and neither of whom has super-visory powers or is over other inspectors.They perform quality tests.There is no substantial difference between their work and that ofhourly inspectors whom the Independent and the U. S. A. have agreedto include.We shall, therefore, include salaried inspectors in the unit.Main office janitorsclean up the main offices of the Company, as dis-tinguished from offices located in the plant.We see no reason to drawa distinction between main office janitors and other janitors whom theIndependent and the U. S. A. have agreed to include.We shall, there-fore, include main office janitors in the unit.Motor tester:The Company has one such employee who is a salariedelectrician.He tests motors in the power division of the plant, underthe supervision of the assistant superintendent of maintenance incharge of power.He has no supervisory powers. Aside from the factthat he is paid a salary, we find no basis for drawing a distinctionbetween him and other production and maintenance employees.Weshall, therefore, include him in the unit. THE AMERICAN ROLLING MILL COMPANY237Meter repairman:The Company likewise has only one such em-ployee.He is salaried and inspects meters.On his recommendationmeters are sent to the shop for repairs.He has no supervisory powers.We shall include him in the unit for the reason we included the motortester.We find that all production and maintenance employees in theFabricating Division and the Middletown Division (steel mill) ofthe Company in 'Middletown, Ohio, including weighmen, recorders,scrap yard men, river pump men, mill clerks, junior mill clerks, sched-ule clerks, order dispatchers, salaried fuel men, salaried inspectors,main office janitors, salaried motor testers, and salaried meter repair-men, but excluding all wood and metal pattern makers, pattern makerapprentices, plant-protection employees, the weighmaster, timekeep-ers, premium checkers, employees in the first aid and medical depart-ments, salaried employees in the metallurgical department, all em-ployees in the home office, all employees in the main office of eachDivision except janitors, all salaried employees not directly connectedwith production and maintenance, foremen, assistant foremen, chiefmill clerks, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-ployees in the appropriate units who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tions herein, subject to the limitations and additions set forththerein.Dispute exists as to whether some' 25 to 40 business and professionalmen, school teachers and school boys, who work in the plant in theirspare time, should be eligible to vote.They average approximately24 hours per week.Most of them are engaged in production andmaintenance work, but some are clerical employees.We are of theopinion that the part-time employees have a substantial interest inthe selection of a collective bargaining representative for the Com-pany's employees.We find, therefore, that part-time employees whoare employed in categories included in the unit, are eligible to vote.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations 238DECISIONSOF NATIONALLABOR RELATIONS BOARDAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The AmericanRolling Mill Company, Middletown, Ohio, elections by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the following groups of employees who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause, and have not beenrehired or reinstated prior to the date of the elections :1.All wood and metal pattern makers and their apprentices em-ployed by the Company in its fabricating plant at Middletown, Ohio,excluding carpenters, pattern carriers, helpers, the whop foreman, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, to determine whetheror not they desire to be represented by Pattern Makers' League ofN. A., A. F. L., for the purposes of collective bargaining.2.All production and maintenance employees in the FabricatingDivision and the Middletown Division (steel mill) of the Companyin Middletown, Ohio, including weighmen, recorders, scrap yard men,river pump men, mill clerks, junior mill clerks, schedule clerks, orderdispatchers, salaried fuel men, salaried inspectors, main office janitors,salaried motor testers, and salaried meter repairmen, but excluding allwood and metal pattern makers, pattern maker apprentices, plant-protection employees, the weighmaster, timekeepers, premium check-ers, employees in the first aid and medical departments, salaried em-ployees in the metallurgical department, all employees in the homeoffice, all employees in the main office of each Division except janitors,all salaried employees not directly connected with production andmaintenance, foremen, assistant foremen, chief mill clerks, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, to determine whetherthey desire to be represented by Armco Employees Independent Fed-eration, Inc., or by United Steelworkers of America, CIO, for the pur-poses of collective bargaining, or by neither.